OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                AUSTIN
      Y?hml*ttw hox-bto*ttao&~ ia the ma*.
rd.lrs. to Lr   with 01 whentha audlter and I
obwyo5 yaota %a     It wao draftedby the, au&l-
tor thatII* witH'm, an4 I aa pcwmtln~ it
jwt l&k4hb wmtib it *Inor E Qo not kaow wh8
the C~~~b&ia~r'aQaartto16hh to fin4 out.
     *Am ha taldyou In penon, boththe (1)
Dookbtoes the,   var10w courtbane tha (It) mm+
iff'.RbljQrDb
        .~     0hQwtbat   la lwa  the ClokiAtr
                                            At-
tommy &f Rkyette           lotkmll+ear& km4
                    .Copmtp'
than &S.llGO. barnod uimn s+ePrmtbbd of cntoalab
          umer the gwtr Btateahareit i8 aer opinion
that the "aaraad 8e3qwnsatlmaw (tmborth* Ofiiaaat Salary
Law) of the Ctttaety Attoraay of hyatta   Camty for #a fitteal
yaar1888wu in exeem of $S 800.00. lt i8 oar Sawthor
eplo$oa ondor the fbot8 otad     that   itlm tha aarbdatory
duty of the Cald.m8ianars* Court    of Ybyatta    county to aat
the    u&amof th. tbufhtiy
                         AttOraay    Of YwttO      COrmty at
u,ao8.00      pu   aunt%

                                          very   tnalr   yours